DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. U.S. Patent Publication No. 2017/0010703 (hereinafter Chen) in view of Liu et al. U.S. Patent Publication No. 2018/0039362 (hereinafter Liu) and further in view of Chen U.S. Patent Publication No. 2017/0115813 (hereinafter Chen2).
a touch sensor comprising: a base layer (Figure 1, 15); first electrode members arranged on the base layer in a first direction and spaced apart from one another in a second direction intersecting the first direction, each of the first electrode members comprising a first opening and a plurality of first touch electrodes electrically connected to one another in the first direction (Figure 2, 1311 and 1313); second electrode members arranged on the base layer in the second direction and spaced apart from one another in the first direction, each of the second electrode members comprising a second opening and a plurality of second touch electrodes electrically connected to one another in the second direction intersecting the first direction (Figure 2, other 1311 and 1313); a first strain gauge comprising a portion located in the first opening and disposed in a first electrode row among electrode rows of the first electrode members (Figures 2-3, 1315 located in opening of electrodes 1311); a second strain gauge comprising a portion located in the second opening and disposed in a first row among rows of the second touch electrodes (Figure 3, 1315 located in opening of other electrodes 1311); a first signal line connected to one end of the first strain gauge (Figure 3, 13151); a second signal line connected to an other end of the first strain gauge and spaced apart from the first signal line (Figure 3, 13152); a third signal line connected to one end of the second strain gauge and the second signal line (13152 connected to two 13151 at the top section of figure 3); and a fourth signal line connected to an other end of the second strain gauge and spaced apart from the third signal line (Figure 3, plurality of 13151 (first and fourth signal) and 13152 (second and third signal)). In addition, Chen teaches a Wheatstone bride circuit 1851 in figure 3. Furthermore, Chen teaches different openings in figures 3 and 6.
Chen does not appear to specifically disclose first strain gauge and the second strain gauge are connected by the second signal line and the third signal line.
However, in a related field of endeavor, Liu teaches a touch display (abstract) and further teaches first strain gauge and the second strain gauge (Figure 6a, R1 and R2) are connected by the second signal line and the third signal line (Figure 6a, lines at Ve+).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular connection of lines as taught by Liu with the benefit that the structure should form a Wheatstone bridge as suggested by Liu in figure 6a and abstract.
Chen does not appear to specifically disclose an area of the first opening surrounding the first strain gauge is smaller than an area of the second opening surrounding the second strain gauge.
However, in a related field of endeavor, Chen teaches force sensing electrodes (abstract) and further teaches an area of the first opening surrounding the first strain gauge is smaller than an area of the second opening surrounding the second strain gauge ([0070] and figure 6, force sensing electrodes 631 may have any disclosed shapes, where force sensing electrodes 631 is surrounded by touch control sensing electrodes 621. Figures 4a-c shows different shapes and thus different openings with different areas).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide different shapes (and thus opening) in order to meet design choices since Chen suggests any shape in [0070].

Consider claim 2, Chen, Liu and Chen2 teach all the limitations of claim 1. In addition, Chen teaches the first strain gauge comprises: a plurality of first resistance lines electrically connected to one another in the first direction, and a plurality of second resistance lines electrically connected to one another in the first direction, and wherein each of the first resistance lines and each of the second resistance lines are located in the first opening in the first electrode row and are spaced from each other in the first opening (Figures 2-3 shows a first area is spaced apart from a second area, where the areas comprises 1315).

Consider claim 10, Chen, Liu and Chen2 teach all the limitations of claim 2. In addition, Chen teaches the second strain gauge comprises (Figure 3, 1315 (e.g. second column)): a plurality of third resistance lines electrically connected to one another in the first direction, and a plurality of fourth resistance lines electrically connected to one another in the first direction, third connecting lines each of which connects two third resistance lines, among the third resistance lines, that are adjacent to each other in the first direction (1315 located in the right-top area in figure 3), and fourth connecting lines each of which connects two fourth resistance lines, among the fourth resistance lines, that are adjacent to each other in the first direction (Figure 1315 located in the right-bottom area in figure 3), wherein each of the third resistance lines and each of the fourth resistance lines are located in the second opening in the first row, and are spaced from each other in the second opening (e.g. second column in figure 3, where right-top and right-bottom areas are spaced from each other).

Claims 3-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Liu and Chen2 as applied to claim 2 above, and further in view of Lee et al. U.S. Patent Publication No. 2014/0253499 (hereinafter Lee).
Consider claim 3, Chen, Liu and Chen2 teach all the limitations of claim 2. 
Chen does not appear to specifically disclose the first electrode members further comprise first connecting parts each of which connects two first touch electrodes, among the first touch electrodes, that are adjacent to each other in the first direction, and the second electrode members further comprise second connecting parts each of which connects two second touch electrodes, among the second touch electrodes, that are adjacent to each other in the second direction, the second connecting parts being insulated from the first connecting parts, wherein the first touch electrodes, the second touch electrodes, the first resistance lines and the second resistance lines are located in a same first layer, one of the first connecting parts and the second connecting parts are located in a second layer different from the first layer, and another of the first connecting parts and the second connecting parts are located in the first layer.
However, in a related field of endeavor, Lee teaches a plurality of strip electrodes (abstract) and further teaches the first electrode members further comprise first connecting parts each of which connects two first touch electrodes, among the first touch electrodes, that are adjacent to each other in the first direction (Figure 6A, 104a, 104c), and the second electrode members further comprise second connecting parts each of which connects two second touch electrodes, among the second touch electrodes, that are adjacent to each other in the second direction (Figures 6a-c, 102a, 102c), the second connecting parts being insulated from the first connecting parts (Figures 6a-c, 108, 102c and 104c), wherein the first touch electrodes, the second touch electrodes, the first resistance lines and the second resistance lines are located in a same first layer (elements in Figure 6a where electrode pads 106a comprises a resistance value), one of the first connecting parts and the second connecting parts are located in a second layer different from the first layer (Figures 6b-c, 102c), and another of the first connecting parts and the second connecting parts are located in the first layer (Figures 6a-c, 104c).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide connecting parts in a first layer and second layer as taught by Lee with the benefit that a connecting part 102c is formed on the isolating part 108 to electrically connect adjacent first electrode pads 102a. Therefore, the first strip electrode 102 including electrically connected first electrode pads 102a, and the second strip electrode 104 including electrically connected second electrode pads 104a are fabricated as suggested by Lee in [0057].

Consider claim 4, Chen, Liu, Chen2 and Lee teach all the limitations of claim 3. In addition, Chen teaches the first strain gauge comprises: first connecting lines each of which connects two first resistance lines, among the first resistance lines, that are adjacent to each other in the first direction (vertical lines connecting horizontal lines in 1315 in the top area of figure 3), and second connecting lines each of which connects two second resistance lines, among the second resistance lines, that are adjacent to each other in the first direction (vertical lines connecting horizontal lines in 1315 in the bottom area of figure 3).
Chen does not appear to specifically disclose the first connecting lines and the second connecting lines are located in the second layer.
However, Lee teaches the first connecting lines and the second connecting lines are located in the second layer (Figure 6c, 106c on layer 108).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide connecting parts in a second layer as taught by Lee with the benefit that connecting part 102c and a plurality of connecting part 106c are formed on the isolating part 108 to electrically connect adjacent first electrode pads 102 and four adjacent first electrode pads 102a in an in-cell touch panel as suggested by Lee in [0065] and [0089].

Consider claim 5, Chen, Liu, Chen2 and Lee teach all the limitations of claim 4. In addition, Chen teaches the first strain gage further comprises a first connecting pattern connected to the first resistance lines and the second resistance lines and located in a same layer with the first resistance lines or the second resistance lines, and wherein the first connecting pattern is located in an outermost first opening of the first electrode row among the first openings (Figure 3 shows a plurality of areas, where areas comprises 1315. Thus, a mid-area is considered the first connecting pattern).

Consider claim 6, Chen, Liu, Chen2 and Lee teach all the limitations of claim 4. In addition, Lee teaches  an insulating layer disposed on the base layer (Figure 17, touch unit 1702, substrates (insulating layer) 1704 and 1712)) wherein the first connecting lines and the second connecting lines are disposed on the base layer (Figure 1E, 104c and 102c (see substrates in figure 17)), wherein the insulating layer is disposed on the first connecting lines and the second connecting lines (Figure 1E, 110 and 102c and 104c), and wherein the first touch electrodes, the second touch electrodes, the first resistance lines and the second resistance lines (Figure 6, 104a-c, 102a-c and 106a-c) are disposed on the insulating layer (Figure 1E, 110 (see also figure 17)).

Consider claim 12, Chen, Liu and Chen2 teaches all the limitations of claim 2. In addition, Chen teaches strain gauge in figure 3.
Chen does not appear to specifically disclose a third gauge located in a second electrode row, among the electrode rows, that is adjacent to the first electrode row in the second direction of the first electrode members and comprising a portion located in the first opening in the second electrode row; and a fourth gauge located in a second row, among the rows, that is adjacent to the first row in the second direction of the second electrodes and comprising a portion located in second first opening in the second row, where the first row is located between the first electrode row and the second electrode row along the second direction, and the second electrode row is located between the first row and the second row along the second direction.
However, Lee teaches a third gauge located in a second electrode row, among the electrode rows, that is adjacent to the first electrode row in the second direction of the first electrode members and comprising a portion located in the first opening in the second electrode row (106a in first row and 106a in third row in figure 5); and a fourth gauge located in a second row, among the rows, that is adjacent to the first row in the second direction of the second electrodes and comprising a portion located in second first opening in the second row (106a in fourth row in figure 5), where the first row is located between the first electrode row and the second electrode row along the second direction, and the second electrode row is located between the first row and the second row along the second direction (106a in first, second, third and fourth in figure 5).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide plurality of gauges as taught by Lee with the benefit that sensing elements should be disposed in plurality of rows and columns in the touch device as shown in figure 5.

Consider claim 13, Chen, Liu, Chen2 and Lee teaches all the limitations of claim 12. 
Chen does not appear to specifically disclose a fifth signal line connected to one end of the third strain gauge and the fourth signal line; a sixth signal line connected to another end of the third strain gauge; a seventh signal line connected to one end of the fourth strain gauge and the sixth signal line; and an eighth signal line connected to another end of the fourth strain gauge.
However, in a related field of endeavor, Liu teaches a touch display (abstract) and further teaches a fifth signal line connected to one end of the third strain gauge and the fourth signal line (Figure 6a, lines at V0- and R3); a sixth signal line connected to another end of the third strain gauge (Figure 6a, line between Ve- and R3); a seventh signal line connected to one end of the fourth strain gauge and the sixth signal line (Figure 6a, lines at Ve- and R4); and an eighth signal line connected to another end of the fourth strain gauge (Figure 6a, line between Vo+ and R4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular connection of lines as taught by Liu with the benefit that the structure should form a Wheatstone bridge as suggested by Liu in figure 6a and abstract.

Consider claim 14, Chen, Liu, Chen2 and Lee teach all the limitations of claim 13. In addition, Chen teaches a sensing area where the first electrode members and the second electrode members are disposed, and a peripheral area around the sensing area, are defined in the base layer (peripheral and non-peripheral area in figure 3). Furthermore, Liu teaches a touch display (abstract) and further teaches wherein the third signal line is connected to the second signal line in the peripheral area (Figure 6a, lines at Ve+), the fifth signal line is connected to the fourth signal line in the peripheral area (Figure 6a, lines at Vo-), and the seventh signal line is connected to the sixth signal line in the peripheral area (Figure 6a, lines at Ve-).

Consider claim 15, Chen, Liu, Chen2 and Lee teach all the limitations of claim 13. In addition, Liu teaches a Wheatstone bridge circuit comprising a first node to which a driving voltage is applied, a second node to which a reference voltage is applied, a first output node and a second output node (Figure 6a, Ve+, Ve-, Vo+, Vo-), wherein the first signal line and the eighth signal line are electrically connected to the first node (Figure 6a, lines at Vo+), the third signal line is electrically connected to the second output node (Figure 6a, one of the lines connected to Ve+), the fifth signal line is electrically connected to the second node (Figure 6a, one of the lines connected to Vo-), and the seventh signal line is electrically connected to the first output node (Figure 6a, one of the lines connected to Ve-).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Liu, Chen2 and Lee as applied to claim 6 above, and further in view of Chae U.S. Patent Publication No. 2015/0042598 (hereinafter Chae).
Consider claim 7, Chen, Liu and Lee teach all the limitations of claim 6.
Chen and Lee do not appear to specifically disclose wherein the base layer comprises a first encapsulation inorganic layer, an encapsulation organic layer disposed on the first encapsulation inorganic layer, and a second encapsulation inorganic layer disposed on the encapsulation organic layer, and wherein the first connecting lines and the second connecting lines are disposed on the second encapsulation inorganic layer.
However, in a related field of endeavor, Chae teaches a flexible touch display panel (abstract) and further teaches wherein the base layer comprises a first encapsulation inorganic layer, an encapsulation organic layer disposed on the first encapsulation inorganic layer, and a second encapsulation inorganic layer disposed on the encapsulation organic layer (Figure 2 and [0046], 320 and 310), and wherein the first connecting lines and the second connecting lines are disposed on the second encapsulation inorganic layer (Figures 1-3 and 5, 400 is disposed on 300, where 300 comprises 320 and 310 and 400 comprises bridge 412 and 422).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular encapsulation as taught by Chae in order to obtain the flexible touch display panel. The organic layer 310 may be used to help relieve internal stresses of the inorganic layer 320 as suggested by Chae in [0046].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Liu and Chen2 as applied to claim 2 above, and further in view of Lee and Vosgueritchian et al. U.S. Patent Publication No. 2017/0261387 (hereinafter Vosgueritchian).
Consider claim 8, Chen, Liu and Chen2 teach all the limitations of claim 2. 
Chen does not appear to specifically disclose the first electrode members further comprise first connecting parts each of which connects two first touch electrodes, among the first touch electrodes, that are adjacent to each other in the first direction, and the second electrode members further comprise second connecting parts each of which connects two second touch electrodes, among the second touch electrodes, that are adjacent to each other in the second direction, the second connecting parts being insulated from the first connecting parts, wherein the first touch electrodes, the second touch electrodes and the first resistance lines are located in a same first layer, one of the first connecting parts and the second connecting parts are located in a second layer different from the first layer, and another of the first connecting parts and the second connecting parts are located in the first layer, and the second resistance lines are located in the second layer.
However, Lee teaches the first electrode members further comprise first connecting parts each of which connects two first touch electrodes, among the first touch electrodes, that are adjacent to each other in the first direction (Figure 6a, 104a and 104c), and the second electrode members further comprise second connecting parts each of which connects two second touch electrodes, among the second touch electrodes, that are adjacent to each other in the second direction (Figures 6a-c, 102a and 102c), the second connecting parts being insulated from the first connecting parts (Figures 6-c, 102c and 104c), wherein the first touch electrodes, the second touch electrodes and the first resistance lines are located in a same first layer (Figure 6a), one of the first connecting parts and the second connecting parts are located in a second layer different from the first layer (Figure 6c, 102c), and another of the first connecting parts and the second connecting parts are located in the first layer (Figure 6a, 104c).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide connecting parts in a first layer and second layer as taught by Lee with the benefit that a connecting part 102c is formed on the isolating part 108 to electrically connect adjacent first electrode pads 102a. Therefore, the first strip electrode 102 including electrically connected first electrode pads 102a, and the second strip electrode 104 including electrically connected second electrode pads 104a are fabricated as suggested by Lee in [0057].
Chen and Lee do not appear to specifically disclose the second resistance lines are located in the second layer.
However, in a related field of endeavor, Vosgueritchian teaches a strain-responsive sensor (abstract) and further teaches the second resistance lines are located in the second layer (Figure 3a, 304a-b and 306).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide resistance in a second layer as taught by Vosgueritchian with the benefit that flexure of the input surface causes the strain-sensitive element 302 to experience tension and/or compression which changes the resistance of each resistive structure 304a, 304b of the matched-pair as suggested in [0051].

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Liu and Chen2 as applied to claim 2 above, and further in view of Vosgueritchian.
Consider claim 16, Chen, Liu and Chen2 teach all the limitations of claim 2. In addition, Chen teaches the base layer comprises a first area and a second area adjacent to the first area in the first direction (plurality of areas in figure 3), wherein the first strain gauge further comprises: a first conductive pattern electrically connected to the first resistance lines in the first direction and having a shape different from that of the first resistance lines (a vertical line connected to horizontal lines in 1315), and a second conductive pattern connected to the second resistance lines in the first direction and having a shape different from that of the second resistance lines (another vertical line connected to other horizontal lines in 1315).
Chen does not appear to specifically disclose the first conductive pattern and the second conductive pattern are located in the first opening in the first area and are spaced apart from each other, and wherein the first resistance lines and the second resistance lines are located in the first opening in the second area.
However, Vosgueritchian teaches the first conductive pattern and the second conductive pattern are located in the first opening in the first area and are spaced apart from each other (a portion in 304a and a portion in 304b), and wherein the first resistance lines and the second resistance lines are located in the first opening in the second area (other portion in 304a and other portion in 304b).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide resistance in a second layer as taught by Vosgueritchian with the benefit that flexure of the input surface causes the strain-sensitive element 302 to experience tension and/or compression which changes the resistance of each resistive structure 304a, 304b of the matched-pair as suggested in [0051].

Consider claim 17, Chen, Liu, Chen2 and Vosqueritchian teach all the limitations of claim 16. In addition, Chen teaches the first conductive pattern and the second conductive pattern have a mesh structure (Figure 3, 1335 is considered a mesh structure with vertical and horizontal lines).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Liu and Chen2 as applied to claim 1 above, and further in view of Corbridge U.S. Patent Publication No. 2012/0056820 (hereinafter Corbridge).
Consider claim 18, Chen, Liu and Chen2 teach all the limitations of claim 1. 
Chen does not appear to specifically disclose a dummy pattern located in a different area than the second strain gauge, wherein the dummy pattern is disposed in the second opening located in the different area among the second openings and spaced apart from the second touch electrodes, and wherein the first touch electrodes, the second touch electrodes and the dummy pattern are located in the same first layer, and the first touch electrodes and the second touch electrodes are made of a same material.
However, in a related field of endeavor, Corbridge teaches a touch-screen panel (abstract) and further teaches a dummy pattern located in a different area than the second strain gauge (Figure 1 illustrate dummy pattern in 128 located in the top area of the touch panel. Chen teaches strain gauge located in the bottom area of the touch panel), wherein the dummy pattern is disposed in the second opening located in the different area among the second openings and spaced apart from the second touch electrodes (Figure 1, dummy pattern 128 and electrodes 110. Figure 4C, dummy 452. [0030] and figure 4c, dummy region 440), and wherein the first touch electrodes, the second touch electrodes and the dummy pattern are located in the same first layer ([0030] and figure 4c individual sensor cells include an interior electrical break that separates conductive material within the cell), and the first touch electrodes and the second touch electrodes are made of a same material ([0030], same conductive material).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide dummy electrodes as taught by Corbridge with the benefit that the conductive material 452 of the interior portion may be grounded to the grounding plane of the touch-screen. The presence of such a ground element in the individual cells makes the human body and finger a better connector to ground, thus reducing unwanted charge from the finger as suggested by Corbridge in [0031].

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Liu and Chen2 as applied to claim 1 above, and further in view of Brown et al. U.S. Patent Publication No. 2013/0257785 (hereinafter Brown).
Consider claim 19, Chen, Liu and Chen2 teach all the limitations of clam 1.
Chen does not appear to specifically disclose a plurality of noise sensing electrodes located in a different area than the first strain gauge and electrically connected to one another in the first direction, wherein each of the noise sensing electrodes is located in the first opening and spaced apart from the first touch electrodes in the different area.
However, in a related field of invention, Brown teaches a capacitive touch panel (abstract) and further teaches a plurality of noise sensing electrodes located in a different area than the first strain gauge and electrically connected to one another in the first direction (Figures 14a-b, one of the electrodes 403-404 which are located in the top area of the touch panel. Chen teaches strain gauge located in the bottom area of the touch panel. [0181], dual-function electrode that is separated from the active drive electrode may be considered a reference electrode and used to measure the noise injected onto the sense electrode.), wherein each of the noise sensing electrodes is located in the first opening and spaced apart from the first touch electrodes in the different area (Figures 14a-b, 403 and 404).
Therefore, it would have obvious to one of the ordinary skill in the art before the effective filing of the claimed invention to detect noise as taught by Brown in order to detect the location of objects accurately as suggested by Brown in [0005].

Consider claim 20, Chen, Liu, Chen2 and Brown teach all the limitations of claim 19. In addition, Brown teaches a controller (figure 15, sensing circuit 425) configured to cancel a noise in a signal sensed by the first electrode members based on a noise signal sensed by the noise sensing electrode members [0181-0182].

Allowable Subject Matter
Claims 21-26 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior arts (see the above cited prior arts) do not appear to teach the limitations with respect to third resistance lines, fourth resistance lines, second opening, connecting line and first opening smaller than an area of the second opening in combination to other limitations in the claims 21 and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 
On pages 12-13, Applicant argues that “Chen 2 does not specifically disclose that each of the force sensing electrodes is mixed in the same touch sensor…Chen2 includes only type (shape) of strain gauge, and Chen2 does not specify that the touch sensor includes two different types (shapes) of strain gauges.” The Office respectfully disagrees for the following reasons.
Chen2 teaches in [0070] and figure 6 suggests that force sensing electrodes 611, 621, 631 and 641 may have any disclosed shapes. Thus, Chen2 suggests that force sensing electrodes may have more than one shape. For example, it can have rectangle shape and circle shape. Consequently, these arguments have been considered by they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621